Exhibit 10.3

FIRST AMENDMENT
OF
NORTHWEST AIRLINES
EXCESS PENSION PLAN FOR SALARIED EMPLOYEES
(2001 Restatement)

The “NORTHWEST AIRLINES EXCESS PENSION PLAN FOR SALARIED EMPLOYEES” was
established by Northwest Airlines, Inc., a Minnesota corporation, effective as
of January 1, 1985.  That Plan was amended and restated in its entirety
effective January 1, 1989 and effective January 1, 1994.  That Plan was again
amended and restated in its entirety effective January 1, 2001 by the adoption
of the “NORTHWEST AIRLINES EXCESS PENSION PLAN FOR SALARIED EMPLOYEES (2001
Restatement)” (hereinafter referred to as the “Plan document”).  The Plan
document, as so adopted, is hereby amended in the following respects:

1.                 GENERAL STATEMENT OF PURPOSE.  The purpose of this First
Amendment is to implement the decision of Northwest Airlines, Inc. that the
accrual of benefits under the Excess Plan permanently cease as of the Accrual
Cessation Date hereinafter specified.

(a)                                                                      This
First Amendment shall not cause the termination of the Plan document in the
sense of winding up and fully paying benefits earned.

(b)                                                                     Absent
some further action by this corporation, the benefits due under the Plan
document as of the Accrual Cessation Date shall continue to be held and paid
under the terms of the Plan document as if there had been no cessation of
accruals.

(c)                                                                      The
Plan document and this First Amendment shall be construed and administered on a
basis consistent with this general statement of purpose.  In giving fully and
complete effect to this general statement of purpose, no significance shall
attach to the placement of the following rules in the Plan document or to the
repetition of some but not other of the following rules.

2.                 CESSATION OF ACCRUALS.  Effective as of the Accrual Cessation
Date, Section 1 of the Plan document is amended by adding thereto the following
Section 1.3.

1.3.              Accruals Cease.  Effective as of the Accrual Cessation Date,
the accrual of benefits under this Excess Plan shall cease.

3.                 PARTICIPATION CLOSED.  Effective as of the Accrual Cessation
Date, Section 3.2 of the Plan document is amended by adding thereto the
following sentence.

No individual who has not become a Participant in this Excess Plan before the
Accrual Cessation Date shall thereafter become a Participant in this Excess
Plan.

 

--------------------------------------------------------------------------------


 

4.                 CESSATION OF ACCRUALS.  Effective as of the Accrual Cessation
Date, Section 4 of the Plan document is amended by adding thereto the following
Section 4.3.

4.3.              Cessation of Accruals.  Because the Qualified Pension Plan has
been amended to cease the accrual of additional benefits as of the Accrual
Cessation Date, the accrual of benefits under this Excess Plan shall,
necessarily and automatically, cease at that same time and in a similar manner.

5.                 CLARIFICATION.  Effective as of the Accrual Cessation Date,
Section 9.1 of the Plan document is amended to read as follows.

9.1.              Defined Terms.  The Qualified Pension Plan shall mean and
refer to the “Northwest Airlines Pension Plan for Salaried Employees” and the
Qualified Pension Plan documents shall mean and refer to the “Northwest Airlines
Pension Plan for Salaried Employees (2001 Restatement)” and amendments thereof. 
Words and phrases used in this Excess Plan with initial capital letters, which
are defined in the Qualified Pension Plan documents and which are not separately
defined in this Excess Plan, shall have the same meaning ascribed to them in the
Qualified Pension Plan documents unless in the context in which they are used it
would be clearly inappropriate to do so.

6.                 SAVINGS CLAUSE.  Save and except as hereinbefore expressly
amended, the Plan document shall continue in full force and effect.

 

--------------------------------------------------------------------------------